 

--------------------------------------------------------------------------------

[Cautionary Note: This Agreement has been translated into English from the
original Chinese language version.]

Distribution Contract

China Agritech, Inc., represented by General Manager, Yu Chang, hereinafter
referred to as Supplier, and Aheqi Co., Ltd., represented by Anufuleikaya AC,
hereinafter referred to as Distributor, hereby agree on this first day of June,
in the year 2006, to the following terms regarding the sales of Supplier's
products ("Products") in 2006. Supplier and Distributor shall hereinafter be
referred to collectively as the "Parties."

1.         Parties

1.1.      Supplier hereby grants Distributor the rights and Distributor agrees
to fulfill the obligations as follows:

1.2.      Distributor agrees to, pursuant to this Contract, at its own expense,
sell, deliver and store Products, and accordingly enter into sales agreements
with customers under its own name.

1.3.      The distribution territory under this Contract is limited to the
Russia Republic.

2.         Distributor's Rights and Obligations

2.1.      Distributor's Obligations

2.1.1.  Distributor must, pursuant to this Contract, meet the annual 150-ton
sales target of Tailong "Luse Shengji" liquid organic compound fertilizers.

2.1.2.  Distributor shall be equipped with sufficient transportation vehicles
and appropriate storage facilities.

2.1.3.  Distributor may, under its own name, enter into supply contracts with
sub-distributors and end customers. Supplier is not responsible for any
contracts entered into between Distributor and Distributor's customers or any
other third parties.

2.1.4.  Distributor shall not conduct in a way which is harmful with regard to
Supplier's business reputation. Distributor has the obligation to assist
Supplier to promote sales of Products.

2.2.     Distributor's Rights

2.2.1.  Distributor may sell Products at a price higher than the supplying price
charged by Supplier and may be eligible for discount bonus from Supplier based
on its monthly selling performance.

2.2.2.  Distributor may establish its own sales systems within the distribution
territory in order to market, deliver and store Products.

3.         Supplier's Rights and Obligations

3.1.      Supplier warrants that Products provided to Distributor will meet the
manufacturing standard of China and shall provide Distributor the quality
certificate of Products and other necessary quality documents of Products.

--------------------------------------------------------------------------------



3.2.      During the warranty period of Products, if any product defect occurs
Supplier shall unconditionally exchange Products and assume all product
liabilities, provided that Distributor transports, delivers and stores Products
appropriately.

4.         Payment Terms and Prices of Products

4.1.      Distributor shall pay off all prices at the time when it receives
Products from Supplier.

4.2.      The size of Products sold from Supplier to Distributor will be 200ml
per bottle and the price is US $2.50 for each bottle.

5.         Amendment and Termination

5.1.      During the term of this Contract, no party may amend or terminate the
Contract unilaterally unless agreed upon by both parties after consultations.

6.         Others

6.1.      Parties may enter into supplemental agreements thereafter in the event
of any issues not covered under this Contract. Supplemental agreements are a
part of this Contract and have the same validity and Term of this Contract.

7.         Settlement of Disputes

7.1.      In the event of any dispute arising out of or relating to this
Contract, the Parties shall attempt in the first instance to resolve such
dispute through friendly consultations. In the event such dispute is not
resolved through consultations, Parties shall solve the dispute pursuant to
legal procedures of Kyrgyz Republic.

8.         Term



8.1.      The Term of the Contract commences on June 1, 2006 and expires on
December 31, 2007 ("Expiration Date"). The Term shall expire automatically on
the Expiration Date.



8.2.      Either party shall notify the other party concerning the extension of
Term or termination of the Contract at least thirty (30) days prior to the
Expiration Date.

China Agritech, Inc.

/s/ Yu Chang              
      Yu Chang
Seal

Aheqi Co., Ltd.

/s/ Anufuleikaya AC
      Anufuleikaya AC
Seal

2

--------------------------------------------------------------------------------